                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )       Case Nos. 5:21-mj-00004
                                              )
THOMAS EDWARD CALDWELL,                       )
    Defendant.                                )       ORDER OF DETENTION

       This matter came before the Court for an identity and removal hearing on January 19,

2021. The Defendant is charged with several offenses. The Government moved for detention.

       The Court shall hold a detention hearing upon its own motion or motion of the

Government where a serious risk exists that a defendant will not appear for future court

proceedings or will obstruct or attempt to obstruct justice. 18 U.S.C. § 3142(f)(2). At the

detention hearing, the Court shall consider the factors in 18 U.S.C § 3142(g) to determine

whether any condition or combination of conditions will reasonably assure the presence of the

defendant.

       Based on the evidence presented, including but not limited to the following, the Court

finds that no condition or combination of conditions will reasonably assure the safety of another

person or the community (by clear and convincing evidence):

       The Amended Complaint and proffer from the Government’s attorney allege that the

Defendant worked with others to organize a paramilitary group to storm the United States

Capitol to disrupt Congress’s certification of Joe Biden as President of the United States. The

Defendant and others in his group traveled to Washington, D.C., and forced their way into the

U.S. Capitol on January 6, 2021. Law enforcement officers at the U.S. Capitol were assaulted

and property destroyed. The Vice President and members of the House of Representative and

Senate were forced to shelter from the mob for their safety, disrupting the actions of Congress to

                                                  1
certify the Presidential election results. The Defendant was part of this mob. After the storming

of the U.S. Capitol, the Defendant sent messages celebrating the incursion and advocating

storming a state capitol. Lastly, the Defendant used social media accounts to communicate with

other members of the paramilitary organization, and he may have deleted some of those

communications.

       The Defendant’s alleged actions show an utter disregard for the laws of the United States

such that the Defendant would present a danger to the community and a risk to obstruct or

attempt to obstruct justice if he were released. It is therefore ORDERED that the Defendant be

detained pending further proceedings in this case.

                                Directions Regarding Detention

       The Defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The Defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On

order of a court of the United States or on request of an attorney for the Government, the person

in charge of the corrections facility shall deliver the Defendant to the United States Marshal for

the purpose of an appearance in connection with a court proceeding.

                                                      ENTERED: January 19, 2021




                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




                                                 2
